Citation Nr: 1425408	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral leg disability.

2.  Entitlement to service connection for bilateral foot disability.

3.  Whether a reduction in the rating for bilateral hearing loss from 40 percent to 30 percent, effective October 1, 2012, was proper.

4.  Entitlement to an increased rating for bilateral hearing loss, rated as 40 percent disabling from March 29, 2006 through September 30, 2012 and at 30 percent disabling beginning October 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty service from February 1955 to February 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  The June 2012 rating decision reduced the Veteran's rating for bilateral hearing loss from 40 percent to 30 percent, effective October 1, 2012; the July 2012 rating decision denied service connection for bilateral leg and foot disabilities.  The Veteran timely appealed these actions.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral leg and foot disabilities and the issue of entitlement to an increased evaluation for bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  VA audiograms obtained in March 2010 and September 2011 show audiometry results warranting a 30 percent rating under the rating schedule.

2.  In an October 2011 rating decision, the RO proposed a reduction in the rating for bilateral hearing loss from 40 percent to 30 percent; the RO notified the Veteran of this proposed action in an October 2011 letter. 

3.  A June 2012 rating decision reduced the 40 percent rating for bilateral hearing loss to 30 percent, effective October 1, 2012. 


CONCLUSION OF LAW

The reduction from 40 percent to 30 percent for bilateral hearing loss, effective October 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a letter was sent to the Veteran in October 2011, prior to the reduction, informing him about the proposed reduction.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the Veteran's hearing were conducted in March 2010 and September 2011.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the findings on the March 2010 and September 2011 examinations are sufficient for rating purposes as they are based on audiometric examination, which is pertinent to the relevant rating criteria.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2014 hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Disabled American Veterans, and the undersigned asked questions about the Veteran's hearing loss.  The hearing focused on the elements related to a claim for an increased rating for hearing loss, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

A January 2003 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 30 percent rating under Diagnostic code 6100, effective November 15, 2002.  A March 2007 rating decision granted a 40 percent rating for bilateral hearing loss effective March 29, 2006, based on the results of a January 2007 VA audiogram.  A claim for increase was received by VA in June 2011, and VA audiograms were obtained in March 2010 and September 2011.  Based on these results, an October 2011 rating decision proposed to reduce the 40 percent rating for bilateral hearing loss to 30 percent.  The Veteran was informed later in October 2011 of the proposed action and of his right to submit evidence showing the change should not be made.  He was given 60 days to submit information.  The proposed reduction was effectuated by the June 2012 rating decision on appeal.  The 30 percent evaluation was effective October 1, 2012.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013). 

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011). 

The provisions of the above regulation apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c) (2013).

The Board notes that the 40 percent rating for bilateral hearing loss was in effect for more than five years and, therefore, the provisions of 38 C.F.R. § 3.344(a) are applicable. 

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in an October 2011 letter, the Veteran was informed of the proposed reduction for bilateral hearing loss and of his right to submit evidence showing that such change should not be made.  He was given 60 days to submit additional evidence.  Thereafter, a June 2012 rating decision reduced the award prospectively effective October 1, 2012.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met. 

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).


An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2013).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

A January 2007 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 60 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz.  The pure tone threshold average was 63.  Pure tone thresholds for the left ear, in decibels, were: 65 at 1000 Hz, 70 at 2000 Hz, 85 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 76.  Speech recognition was 60 percent in the right ear and 48 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  

A March 2010 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 70 at 1000 Hz, 75 at 2000 Hz, 75 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 75.  Pure tone thresholds for the left ear, in decibels, were: 75 at 1000 Hz, 70 at 2000 Hz, 70 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 73.75.  Speech recognition was 66 percent in the right ear and 68 percent in the left ear per the Maryland CNC test.  Severe bilateral sensorineural hearing loss was noted.  

A September 2011 VA audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 65 at 1000 Hz, 65 at 2000 Hz, 75 at 3000 Hz, and 75 at 4000 Hz.  The pure tone threshold average was 70.  Pure tone thresholds for the left ear, in decibels, were: 70 at 1000 Hz, 70 at 2000 Hz, 75 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 73.75.  Speech recognition was 72 percent in each ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  

According to a September 2011 statement from B.D., who has known the Veteran for over 10 years, he has noted a deterioration in the Veteran's hearing.

According to an undated statement from Dr. P.E. Ruggle, the Veteran's hearing is getting worse.

Also on file are private uninterpreted audiograms dated in December 2011.  

The Veteran testified at his travel board hearing in April 2014 that his hearing is getting worse and that he has a hard time understanding what people are saying.

As noted above, when evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's hearing acuity, the VA hearing evaluation results in March 2010 translate under Table VI, which provides the higher level, to level VII in the right ear and level VI in the left ear.  The results in September 2011 translate to level VI in each ear.  According to Table VII, a 30 percent evaluation is assigned when hearing acuity is level VII in one ear and level VI in the other ear or when hearing acuity is level VI in each ear.

The above evidence reveals that the Veteran's hearing acuity showed improvement on two consecutive VA audiograms, which were as full and complete as the January 2007 audiogram upon which the 40 percent rating was based.  As improvement has been clearly shown since the award of 40 percent in March 2007, which was based on the January 2007 audiogram, the reduction from 40 to 30 percent for bilateral hearing loss by rating decision in June 2012 was proper.  See 38 C.F.R. § 3.344(a), (c).  Although there are private audiograms on file dated in December 2011, these audiograms were not adequately interpreted by an audiologist, as required for evaluation purposes.  See 38 C.F.R. § 4.85(a).


ORDER

Entitlement to restoration of a 40 percent rating for bilateral hearing loss, effective October 1, 2012, is denied.  


REMAND

A review of the record reveals post-service evidence of leg and foot disabilities; and the Veteran has contended, including at his April 2014 personal hearing, that his current disabilities of the legs and feet are related to service.  However, there is no nexus opinion on file on whether the Veteran's current bilateral leg and foot disabilities are causally related to service.  

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a VA examination which addresses a possible causal relationship between his leg and foot disabilities and his active service, he should be scheduled for an appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Of record is a March 2008 formal finding on the unavailability of the Veteran's service treatment records.  In cases where service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the Veteran in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

With respect to the increased rating claim on appeal, the most recent VA audiological evaluation on file was in September 2011.  Although the Veteran testified at his April 2014 hearing that he was provided a hearing evaluation on March 27, 2014 the results of this evaluation are not of record.  Consequently, this issue must be remanded to obtain the results of the March 2014 audiogram.

In addition, it is not clear what the nature of the March 27, 2014 hearing evaluation is, and therefore, the Board finds that a new examination is also warranted to determine the current extent of the Veteran's hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of the March 27, 2014 VA audiological evaluation and associate it with the claims file.  All attempts to obtain this evidence must be documented in the claims file.  

2.  Schedule the veteran for a an audiological examination to determine the current extent of his bilateral hearing loss disability.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner must perform the necessary audiometric and speech recognition tests and also must address the functional impact of any hearing loss disability found.

3.  The AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has bilateral leg and/or foot disability related to service.  The claims file must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that any current leg and/or foot disability found is caused by or is related to the Veteran's active military service.  A complete rationale must be provided for any opinion offered.  

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection for bilateral leg disability, service connection for bilateral foot disability, and an increased evaluation for bilateral hearing loss based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


